DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 10/20/21:
Claims 5 – 9 and 12 - 17 are pending in the application.  
Claims 5, 7 and 9 are amended.  
Claims 1 – 4 and 10 – 1 are cancelled.   
Claims 12 – 17 are newly added.  



Response to Arguments

Applicant’s arguments, see Applicant’s arguments / Remarks / amendments, filed 10/20/21, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 5 – 9 and 12 - 17 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 5, the prior art of record does not teach or suggest a composition for a product as claimed.  Independent claims 7 comprises all the limitation of claim 5.  The prior art of record also does not teach or suggest a laminate of independent claim 9.    

The closest prior art of record is believed to be US 20150270572 to Hayano et al. hereinafter “Hayano”.  Hayano is directed to a polyether copolymer and a crosslinkable polyether copolymer composition [0001].

Hayano teaches a composition in Table 2, Example 10, which comprises polyether copolymer B1 crosslinked with an organic peroxide (dicumyl peroxide, cross-linking agent) [0139 — 0140]. Polyether copolymer B1 is produced in examples 2 and 4 and comprises reacting epichlorohydrin, propylene oxide and glycidyl methacrylate (42:53:5) (mole:mole:mole) to yield a poly(epichlorohydrin-(propylene oxide)-(glycidyl methacrylate) copolymer OR2). Copolymer OR2 was quaternized with n-butyldimethylamine to yield the final product poly(3-chloro-n-
butyldimethylammonium)-1,2-epoxypropane-block-(propylene oxide)-(glycidyl
methacrylate) copolymer where all the chloro groups in the epichlorohydrin have been replaced by n-butyldimethylammonium chloride. This copolymer meets the structural limitations of formula 1 where A* = butyldimethylammonium, X° = chloride, and R = -CH3. From [0130] n = 42 and m = 53. As the polyether copolymer has a cationic group this copolymer is regarded as implicitly possessing anti-static properties.  Hayano teaches the cationic polyether polymer.  Hayano does not teach or suggest incorporation with a resin or rubber (claims 5 and 7) nor a crosslinking agent (claim 9).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										11/19/20
/PETER A SALAMON/Primary Examiner, Art Unit 1759